Citation Nr: 0400109	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-21 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1973 to August 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The veteran 
indicated on his December 2002 VA Form 9 that he wished to 
testify at a BVA hearing.  In January 2003 correspondence, he 
withdrew the hearing request.

In an August 2003 statement, the veteran's representative 
appeared to raise the issue of a rating in excess of 10 
percent for tinnitus.  This issue has not been addressed by 
the agency of original jurisdiction and is referred to them 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the VCAA became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran with regard to the issue of 
entitlement to a compensable rating for bilateral hearing 
loss is not  adequate under the Quartuccio guidelines.  
Specifically, the veteran was never sent a VCAA/duty to 
assist letter that adequately identified the evidence the 
veteran would need to substantiate his claim, the evidence 
presently of record, and of his and VA's respective 
responsibilities in development of the evidence.  Under 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV), the Board may not 
provide notice on its own.   

Accordingly, the case is REMANDED to the RO for the 
following:
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in DAV, 
supra, the guidance of the Court in 
Quartuccio, supra, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  The veteran should be 
advised of the VCAA and specifically of 
what is needed to establish his claim for 
a compensable rating for bilateral 
hearing loss, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
He should be afforded the requisite 
period of time to respond.

2.  The RO should then readjudicate the 
claim in light of any evidence added to 
the record (not previously considered by 
the RO).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



